Citation Nr: 1041363	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  04-28 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for chronic fatigue syndrome 
(CFS) claimed as secondary to service-connected hepatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to April 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 rating 
decision by the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2007 the case was 
remanded to the RO for further development.  In February 2008 and 
in March 2009 it was again remanded (for compliance with the 
prior remand).  See Stegall v. West, 11 Vet. App. 268 (1998).  In 
April 2010, the Board sought a medical advisory opinion from the 
Veterans Health Administration (VHA).  


FINDINGS OF FACT

1.  CFS was not manifested in service, and the Veteran's current 
CFS is not shown to be directly related to an event, injury, or 
disease in service.

2.  The preponderance of the evidence is against a finding that 
the Veteran's CFS was either caused or aggravated by his service- 
connected hepatitis.


CONCLUSION OF LAW

Service connection for CFS, including as secondary to service-
connected hepatitis, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim by May 2002, June 2005 and February 
2007 letters from the RO. While he did not receive complete 
notice prior to the initial adjudication of this matter, the 
February 2007 letter provided essential notice prior to the 
readjudication of the claim; it explained the evidence necessary 
to substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed him of disability rating and effective date 
criteria.  A February 2010 supplemental statement of the case 
readjudicated the matter after the Veteran and his representative 
had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (a VCAA timing defect is cured by issuance 
of fully compliant notification followed by readjudication of the 
claim).

The Veteran's service treatment records (STRs) are associated 
with his claims file.  All records identified as pertinent by the 
Veteran have been secured.  The January 2007 Board Remand 
requested that the RO secure the Veteran's Social Security 
Administration (SSA) records; in February 2007 correspondence SSA 
replied that such records are unavailable.  The RO arranged for 
VA examinations in June 2002 and August 2007; and medical 
opinions based on chart review in September 2008, July 2009 and 
December 2009.  Furthermore, in April 2010 the Board sought a VHA 
medical advisory opinion in this matter.  The Board finds that 
medical opinions are now adequate to adjudicate the matter at 
hand.  VA's assistance obligations are met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
service, or for aggravation of a pre-existing injury suffered, or 
disease contracted, during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted for 
a disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, or the result of, or 
aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis requires: 
(1) Competent evidence of a current disability (for which 
secondary service connection is sought); (2) a service connected 
disability; and (3) competent evidence that the current 
disability was either caused or (aggravated) by the service 
connected disability.  38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995)(en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

An April 1990 rating decision granted the Veteran service 
connection for hepatitis, type (i.e., A, B, or C) unspecified.  

Grossmont Hospital records dated in 1989 show a discharge 
diagnosis of probable CFS.

Postservice private records include September 1997 and April 2002 
records which show diagnoses of CFS.

On June 2002 VA examination, the Veteran reported a feeling of 
fatigue which would keep him in bed for up to 48 hours.  Physical 
examination revealed that he was well-developed and well-
nourished, but was noted to be very sluggish in his movements.  
Laboratory studies were done; CFS was diagnosed.  The examiner 
noted that there was no evidence of active hepatitis.  He stated 
that the Veteran's liver function studies and hepatitis A screen 
were normal except for old hepatitis A,.  He appeared to relate 
the Veteran's CFS to a [nonservice-connected] Epstein-Barr virus.  

In a September 2002 statement, Dr. P.E. VH., relates that he saw 
the Veteran in 1990 and diagnosed him as having chronic 
persistent hepatitis B (which pre-existed his service)with 
associated CFS.  

As there were conflicting medical opinions in this matter, in 
January 2007 the Board remanded the case for a VA examination (to 
secure a medical opinion); the examiner was to explain the 
rationale for all opinions given, and to specifically comment on 
the apparently conflicting opinions by the June 2002 VA examiner 
and in the September 2002 statement by the Veteran's private 
physician.
 
On August 2007 VA examination, the Veteran reported that he was 
advised that his Epstein-Barr titer was elevated and that he had 
CFS.  He reported that his symptoms of CFS are cyclical and 
include sore throat, bouts of fatigue, extreme joint pain, 
sensitivity to light and sound, and difficulty with sleep.  
Physical examination revealed that the Veteran was well-nourished 
and well-developed and in no apparent distress.  CFS, by history 
and Hepatitis were diagnosed.  The examiner opined:

"Opinion is being requested as to whether [the Veteran's] 
CFS was caused by or aggravated by his service-connected 
hepatitis.  In 20 June 02, [the Veteran] was evaluated with 
laboratory studies which indicated immunity to hepatitis A 
and hepatitis B and no evidence of hepatitis C infection.  
His service-connected hepatitis was likely hepatitis B (or 
hepatitis A) and his laboratory testing is inconclusive for 
chronic hepatitis B infection; hepatitis A does not usually 
cause chronic infection.

His hepatitis panel was repeated on 15 August 07 and 
indicates that between 2002 and 2007, he contracted 
hepatitis C.  His hepatitis C infection was not present 
during his active service.  [The Veteran] does not have any 
conclusive evidence service-connected hepatitis condition 
which causes CFS or aggravates chronic fatigue.  Chronic 
hepatitis C can contribute to fatigue."

As there had not been full compliance with Remand instructions, 
the case was returned for further medical guidance.  On September 
2008 record review, (by the August 2007 examiner) a more 
sensitive test for evaluating chronic hepatitis B was suggested, 
and it was indicated that if such were found, an opinion as to 
whether such aggravates CFS might be offered.  The consulting 
physician also noted that the medical evidence of record is 
inconclusive as to whether the Veteran has hepatitis C, which 
could aggravate chronic fatigue, and suggested more definitive 
testing.

Internet literature submitted by the Veteran indicates that CFS 
may accompany persistent hepatitis.

In a June 2009 letter the Veteran's private provider (S. F. on 
behalf of B.F., M.D.) noted that the Veteran had laboratory tests 
done in November 2007 which were positive for hepatitis C; and 
negative for hepatitis A and B.  S.F. stated:
      
"Hepatitis C was not identified in the medical literature 
until the late 1980's.  Prior to this time, non A, non B 
was used to describe hepatitis virus' that were not in the 
category of A or B.  Medical literature notes that persons 
with chronic viral illnesses have fatigue as the main 
symptom of their disease."

In July 2009 and December 2009 statements, VA Dr. T.B. V., 
reiterated that there is no conclusive evidence that the Veteran 
has hepatitis C, as his hepatitis C antibody was positive but his 
RIBA testing was negative.  She stated that as there is no 
conclusive evidence that the Veteran has hepatitis C, any CFS 
cannot be attributed to hepatitis C.  She opines that the 
service-connected hepatitis is at least as likely as not 
hepatitis A which does not cause chronic inflammation.  

In a February 2010 rating decision, the RO determined the 
Veteran's service-connected hepatitis is hepatitis A; he was 
advised of that determination..

Because the medical evidence in this matter left critical medical 
questions unanswered, in April 2010 the Board sought a VHA 
medical advisory opinion.  The consulting expert was to review 
the Veteran's claims file and provide an opinion responding to 
the following: 

	1.  What is the most likely etiology for the Veteran's CFS?  
Specifically, is it at least as likely as not (50% or better 
probability) that it was caused or aggravated by his service-
connected hepatitis?

	2.  Is the Veteran's service-connected hepatitis (for which 
he was hospitalized in service), type A, type B, type C, (or some 
combination)?

In explaining the rationale for the opinions offered, the 
consulting expert was asked to comment on opinions already of 
record in this matter, expressing agreement or disagreement with 
the conclusions reached in each and explaining the rationale for 
the agreement or disagreement.

In a July 2010 opinion, the VHA expert (who reviewed the claims 
file) noted:

"[The Veteran] definitely has serologic evidence of 
Hepatitis A and Hepatitis B.  Hepatitis A is 
inconsequential, since it is not associated with either 
chronic persistent infection or chronic fatigue.  In 1969, 
there was no way to distinguish the different forms of 
hepatitis, so they were all lumped together.  He would have 
had ample exposure to Hep A in Vietnam, and had the 
significant risk factor of IVDU to acquire either Hep B or 
Hep C, which was unknown at that time.  By 1989, both A and 
B were positive, in a pattern suggesting immunity to both, 
with no evidence for chronic Hep B (proven by a negative 
surface antigen test).  This refutes the assertion by Dr. 
P.E. VH., that the Veteran had chronic persistent hepatitis 
B.

The question of whether [the Veteran] has Hepatitis C is 
more difficult.  He apparently first showed a positive test 
in 2007, being negative in 2002.  The test first became 
available in the early 90's.  There is no documentation of 
him being tested for it prior to 2002.  However, the 
likelihood of it being a false positive is practically nil, 
since he was a former (or intermittent?) IV drug user.  
This could be easily resolved by checking a PCR test, which 
is now standard to confirm a positive antibody test (RIBA 
is not done much anymore).

The Veteran has a syndrome possibly consistent with CFS.  
No one is sure what causes this condition.  The link to 
Epstein-Barr virus (EBV) was refuted back in the 1990's, 
but it was fashionable in the 1980's to blame EBV for CFS.  
Although Hep C can cause persistent fatigue, usually it is 
asymptomatic.  It is not usually cited as a "cause" of 
CFS.  Also, the diagnosis of CFS is risky to make in a 
patient with documented psychiatric history and 
prescription drug (i.e. Narcotics, benzodiazepine) 
dependency, which the chart does document in multiple 
places.  Unfortunately, there is no one test that can 
diagnose this condition, and no proven treatment.  Because 
of this, the field is full of "quacks" claiming to have 
the latest tests or cures, and desperate patients readily 
accept what they peddle.

Considering the above, I cannot say with any certainty that 
this Veteran's current medical problems have anything to do 
with his past exposures to hepatitis, especially since he 
shows no signs by labs of having chronic hepatitis at this 
time.  He would need a hepatitis C viral load and another 
liver biopsy to confirm the presence of chronic hepatitis.  
If he does have active hepatitis C, then the records show 
that he contracted it sometime after 2002."

It is not in dispute that the Veteran has CFS/a syndrome 
consistent with CFS.  However, his STRs are silent for such 
disability, and there is no evidence in the record to show that 
he has had it continuously since his separation from service (nor 
does he allege otherwise). Consequently, service connection for 
CFS on the basis it became manifest in service and persisted is 
not warranted.  

The Veteran's theory of entitlement in this matter is strictly 
one of secondary service connection; he alleges that his CFS is 
secondary to his service-connected hepatitis. Three requirements 
(outlined above) must be met to substantiate a claim of secondary 
service connection.  Of these, it is (as stated above) shown that 
the Veteran has CFS (the disability for which service connection 
is sought), and that he has a service-connected hepatitis A (per 
February 2010 rating decision clarifying the type of hepatitis 
that is service-connected).  What the Veteran must still show to 
substantiate his secondary service connection claim is that the 
service- connected hepatitis caused or aggravated his CFS.  There 
is no competent (medical) evidence of record that shows, or even 
suggests, that there is, or might be, a nexus between the 
Veteran's CFS and his service-connected hepatitis A.  

The Veteran has sought to substantiate his claim by a supporting 
statement from his private provider, P.E. VH., M.D., who 
indicates in essence that the Veteran has chronic hepatitis B 
(and by inference in presenting the statement in support of a 
secondary service connection claim that the Veteran's service-
connected hepatitis is a type B hepatitis), and has CFS secondary 
to hepatitis B.  However, this opinion is not supported by an 
adequate explanation of rationale; Dr. P.E. VH. does not explain 
the basis (clinical findings/laboratory data) for his conclusion 
that the Veteran has hepatitis B.  Therefore, while the opinion 
has some probative value (because the Dr. P.E. VH. is a medical 
professional who has been treating the Veteran), the opinion 
lacks sufficient value to be persuasive; it cannot be properly 
weighed against opinions to the contrary.  Here, there is such 
opinion refuting the opinion of Dr. P.E. VH.  Specifically, the 
expert who provided the 2010 VHA medical advisory opinion 
specifically pointed to a negative surface antigen test as 
contraindicating a diagnosis of chronic hepatitis B.  Because the 
VHA expert based his opinion on a review of the complete record 
and pointed to specific clinical data (which are not addressed by 
Dr. P.E.VH.) that support his conclusion, his opinion is the more 
probative (and persuasive) evidence in this matter.  

Likewise, the Veteran has presented  a supporting statement from 
S. F. , CFNP (on behalf of B.F., M.D.) in support of his claim.  
S.F. opines that the Veteran has hepatitis C, and notes that 
hepatitis C was not identified in medical literature until the 
late 1980's (and by inference that the Veteran's service-
connected hepatitis is type C hepatitis).  S.F. opines that the 
Veteran's chronic fatigue "could be the result of" his 
hepatitis C infection.  The Board observes, based on the 
reservations stated by the VHA expert, that it is not 
conclusively shown that the Veteran has chronic hepatitis C.  
Conceding, for purposes of this decision only, that he does, the 
Board finds that there nevertheless is a critical flaw with this 
opinion (that is identified by the VHA expert, but not addressed 
by S.F.).  Regarding the suggestion that the Veteran's service 
connected hepatitis is type C (because such type was unidentified 
prior to the late 1980's), the Veteran was tested for hepatitis C 
in 2002, at which time the test was negative.  The first positive 
test for hepatitis C shown was in 2007.  Consequently, as 
observed by the VHA expert, the Veteran's hepatitis C was 
acquired sometime after the 2002 testing  and before the 2007 
testing (and is not service-connected).  

The Board also notes that inasmuch as the RO has clarified that 
the Veteran's service-connected hepatitis is type A, and he has 
not appealed that determination, a claim of service connection 
for CFS as secondary to type B hepatitis of type C hepatitis 
lacks legal merit.  See 38 C.F.R. § 3.310.   

Because he is a layperson, the Veteran's own opinions or 
assertions regarding causality of his CFS are not competent (and 
probative) evidence.  Whether there is a nexus between CFS and 
hepatitis A is a question requiring medical knowledge, and not 
capable of resolution by lay observation.  see  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In summary, there is no evidence that the Veteran's CFS might 
somehow be directly related to his service.  Furthermore the 
preponderance of the evidence is against a finding that the 
Veteran's CFS was caused or aggravated by his service-connected 
hepatitis A.  Therefore, the preponderance of the evidence is 
against his claim, and it must be denied.


ORDER

Service connection for CFS, to include as secondary to service-
connected hepatitis, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


